DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended independent claims 1, 8 and 14 disclose “wherein conducting comprises providing a graphical representation of a distribution of each of the metrics of the elements of the advertising deal” and this graphical 
Amended independent claims 1, 8 and 14 disclose “to receive user inputs to select advertising deals depending on search queries of the metrics” and this depending on search queries of the metrics is not disclosed by the original disclosure.  The applicant is reminded to utilize language consistent with the applicant’s original disclosure such that the amended language is not considered new matter.  
Dependent claims 2-7, 9-13 and 15-20 are also rejected as they fail to cure the deficiencies of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

At step 1, the claims recite a method, a system comprising multiple components (a processor, a graphical user interface, a data source and a distributed data storage unit) and a computer readable medium and are therefore statutory categories of invention.
At step 2A, prong one, the claim(s) recite(s): 
conducting a logistic regression analysis to classify the received elements to identify metrics of the received elements of the advertising deal; 
determining the weight of each of the metrics using the logistic regression analysis; and 
as a function of the weight of each of the metrics of the advertising deal, calculating a value index score for the advertising deal. 

These limitations, under their broadest reasonable interpretation, cover certain methods of organizing human activity such as advertising activities and a process that could be performed with mathematical calculations but for the recitation of generic computer components. That is, other than reciting “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit,” and “a non-transitory computer readable medium,” nothing in the claim element precludes the step from being performed utilizing mathematical calculations and from covering organization of human activity such as via advertising activities. For example, a user can receive elements of an advertising deal and conduct a logistic analysis to classify the received elements, determine the weight of the metrics, and calculate a score using the weight.  If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity 
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit,” and “a non-transitory computer readable medium” for performing the conducting, determining, and calculating. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using of “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit,” and “a non-transitory computer readable medium” amount 
receiving elements of an advertising deal from a data source; 
wherein conducting comprises providing a graphical representation of a distribution of each of the metrics of the elements of the advertising deal; 
constructing a data structure for each of the metrics, said data structure comprising data fields for storing data of a metric, data of a weight calculated for the metric, historical weight data of the metric, data for an affiliated deal, data of related metrics of the affiliated deal; 
wherein the GUI is configured to provide a graphical representation of a distribution of each of the metrics of the elements of the advertising deal; 
storing the determined weight in the data structure;
a distributed data storage unit connected to the processor via the network connection generating a data structure for each of the metrics, said data structure comprising data fields for storing data of a metric, data of a weight calculated for the metric, historical weight data of the metric, data for an affiliated deal, data of related metrics of the affiliated deal; 
providing a graphical user interface (GUI) having user interactive elements to receive user inputs to select advertising deals depending on search queries of the metrics, 
wherein the GUI is configured to provide user interactive elements to receive user inputs to select advertising deals depending on search queries of the metrics.  

The limitation “receiving element…” is mere data gathering and is insignificant extra-solution (pre-solution) activity and is well-understood, routine, and conventional.  The limitations “constructing a data structure…” and “a distributed data storage unit…generating a data structure…” are well-understood, routine, and conventional.  The limitation “storing the determined weight…” is well-understood, routine, and conventional.  The limitations “ wherein conducting…,” “wherein the GUI is configured to provide a graphical representation…,” “providing a graphical user interface…,” and “wherein the GUI is configured to provide user interactive elements…” are mere data output, are insignificant extra-solution (post- solution) activity, are well-understood, 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional (WURC) functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as WURC: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; : iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.  See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.

Claims 2-7, 9-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claims recite a method, system comprising multiple components (a processor, a graphical user interface, a data source and a distributed data storage unit) and computer readable medium and are therefore statutory categories of invention.
At step 2A, prong one, the claim(s) recite(s): wherein receiving elements of the advertising deal comprises receiving a plurality of advertising deals; classifying each of the plurality of advertising deals to one or more metrics using a logistic regression algorithm within each of the plurality of advertising deals; refining the weight of each of the metrics after logistic regression analysis using one or more of the following: a linear regression analysis, a gradient boosting analysis, and a random forest analysis; receiving historical weight data of each of the metrics, said historical weight data of each of the metrics being stored in the data structure; conducting the logistic regression analysis to the weight of each of the metrics as a function of the received historical weight data; and conducting the logistic regression analysis to the weight of each of the metrics as a function of the received 29historical weight data and further comprising updating the value index score for the advertising deal. These limitations, under their 
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit,” and “a non-transitory computer readable medium” for performing the conducting, determining, and calculating. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, 
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using of “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit,” and “a non-transitory computer readable medium” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional claim element is wherein the data source of the plurality of advertising deals comprises one or more of the following: a demand side platform and a supply side platform.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication No. 9,652,510; hereinafter Huang) in view of Liu (U.S. Patent No. 9,727,818) and further in view of Markey et al. (U.S. Patent Application Publication No. 2014/0046777; hereinafter Markey).

Regarding claim 1, Huang discloses a computerized method for generating a value index score comprising: 
receiving elements of an advertising deal from a data source {Col. 4, Lines 12-15, Lines 59-65; Col. 6, Lines 9-18: obtaining data items related to advertising from an event store}; 
conducting analysis to classify the received elements to identify metrics of the received elements of the advertising deal {Col. 5, Lines 23-32; Col. 6, Lines 43-53: using artificial intelligence to evaluate and analyze elements of deals/packages of received data; Col. 10, Lines 37-38: deals can be categorized (e.g. such as classified); Col. 18, Lines 30-41: employing artificial intelligence algorithms for analysis of data},
constructing a data structure for each of the metrics, said data structure comprising data fields for storing data of a metric, data of a weight calculated for the metric, historical weight data of the metric, data for an affiliated deal, data of related metrics of the affiliated deal {Col. 6, Lines 22-25, 59-67: data structures for storing data items such as databases data stores, spreadsheets, etc. (Figures 3C, 3E and 4B show data fields, and spreadsheets contain data cells/fields for storing data items of a record); Col. 7, Lines 45-53; Col. 16, Lines 1-11: metrics for assessment of other spots having similar characteristics to the spot under evaluation (e.g. such as affiliated spots); Col. 17, Lines 40-66: historical data with weights, and weighted metrics of data};  
determining the weight of each of the metrics {Col. 6, Lines 43-53: using artificial intelligence to evaluate and analyze a deal/package; Col. 15, Lines 1-27; Col. 16, Lines 46-47; Col. 17, Lines 40-66: determines weights of various metrics}, but fails to disclose using the logistic regression analysis;  
storing the determined weight in the data structure {Col. 6, Lines 9-18, 31-36, 59-67; Col. 15, Lines 38-40: data and weights can be stored in the data store/structure};  
as a function of the weight of each of the metrics of the advertising deal, calculating a value index score for the advertising deal {Col. 7, Lines 32-36; Col. 8, Lines 57-62; Col. 13, Lines 20-27; col. 16, Lines 46-51: calculate a summation of values including weights to determine an overall score for an advertisement deal/package}; and
providing a graphical user interface (GUI) having user interactive elements to receive user inputs to select advertising deals depending on search queries of the metrics {Col. 5, Lines 11-37 and 61-67; Col. 12, Lines 15-22: GUI for receiving user inputs to select and interact with advertising deals/packages; Col. 8, Lines 50-64; Col. 11, Lines 35-37: searching metrics}.

However, Liu discloses conducting a logistic regression analysis to classify the received elements to identify metrics of the received elements of the advertising deal, wherein conducting comprises providing a graphical representation of a distribution of each of the metrics of the elements of the advertising deal {Col. 7, Lines 5-22; Col. 15, Line 56 – Col. 16, Lines 13; Col. 18, Lines 23- 42: determining and classifying received metrics of an advertising campaign using logistic regression analysis techniques; Figures 4 & 5; Col. 4, Line 66 – Col. 5, Line 17; Col. 7, Lines 5-22; Col. 14, Lines 13-30: graphical display of distribution/curves of metrics of the advertising campaigns}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Huang and Liu before him/her, to modify the method of Huang with the teachings of Liu.  The motivation for doing so would combine the advertising deals/packages using artificial intelligence of Huang with the advertisement campaigns using machine learning of Liu to improve and “learn” the content item impression effect curve or distribution for a content item and thereby improve the classification model and/or one or more predictive models for the content item as disclosed by Liu Col. 27, Lines 11-15.


The combination of Huang and Liu fails to disclose determining the weight of each of the metrics using the logistic regression analysis.

However, Markey discloses determining the weight of each of the metrics using the logistic regression analysis {¶¶ [0117], [0143] advertisement data campaigns/metrics/models; [0091], [0148] machine learning algorithms such as logistic regression for classifying advertisement campaigns/metrics/models; [0298], [0304] key performance indicators (KPI) can be expressed as campaign goals, each with specific weights; machine learning takes into account each campaign KPI; [0317], [0331], [0363] determining weights for advertisement campaigns/metrics/models via codifying/classification}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Huang, Liu and Markey before him/her, to modify the method of Huang with the teachings of Markey.  The motivation for doing so would 


Regarding claim 2, the combination of Huang, Liu and Markey discloses the computerized method of claim 1, wherein receiving elements of the advertising deal comprises receiving a plurality of advertising deals {Huang: Col. 4, Lines 12-15, Lines 59-65; Col. 11, Lines 42-45: receiving data items such as advertisement spots}.  

Regarding claim 3, the combination of Huang, Liu and Markey discloses the computerized method of claim 2, wherein the data source of the plurality of advertising deals comprises one or more of the following: a demand side platform and a supply side platform {Huang: Col. 7, Lines 4-11: deals for purchasers (e.g. such as a demand side) and sellers (e.g. such as a supply side)}. 
 
  	Regarding claim 4, the combination of Huang, Liu and Markey discloses the computerized method of claim 1, further comprising classifying each of the plurality of advertising deals to one or more metrics using a logistic regression algorithm within each of the plurality of advertising deals {Huang: Col. 5, Lines 23-32; Col. 6, Lines 43-53; Col. 10, Lines 37-38; Col. 18, Lines 30-41; Markey: {¶¶ [0091], [0117], [0143] [0148]}.  

Regarding claim 5, the combination of Huang, Liu and Markey discloses the computerized method of claim 1, further comprising refining the weight of each of the metrics after logistic regression analysis using one or more of the following: a linear regression analysis, a gradient boosting analysis, and a random forest analysis {Huang: Col. 5, Lines 23-32; Col. 6, Lines 43-53; Col. 10, Lines 37-38; Col. 18, Lines 30-41; Markey: {¶¶ [0148], [0189] utilizing decision trees (e.g. such as gradient boosting analysis) for further calibration/refinement of models/data, [0298], [0317]}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Huang, Liu and Markey before him/her, to modify the method of Huang with the teachings of Markey.  The motivation for doing so would combine the advertising deals/packages using artificial intelligence of Huang with the advertisement campaigns using artificial intelligence of Markey to return a probability estimate of the likelihood of a prediction to be correct as disclosed by Markey [0189].

 
Regarding claim 6, the combination of Huang, Liu and Markey discloses the computerized method of claim 1, further comprising receiving historical weight data of each of the metrics, said historical weight data of each of the metrics being stored in the data structure {Huang: Col. 6, Lines 9-18; Col. 15, Lines 38-40; Col. 17, Lines 40-66}.    

Regarding claim 7, the combination of Huang, Liu and Markey discloses the computerized method of claim 6, further comprising conducting the logistic regression analysis to the weight of each of the metrics as a function of the received historical weight data {Huang: Col. 15, Lines 1-14; Col. 17, Lines 40-66: historical data with weights, and weighted metrics of data; Col. 18, Lines 30-41: artificial intelligence for updating/adjusting scores; Markey: {¶¶ [0091], [0117], [0143] [0148]}.

Regarding claim 8, Huang discloses a computerized system for generating a value index score comprising {Col. 3, Lines 4-12: computer system with processor and computer readable storage devices}: 
a processor for receiving elements of an advertising deal from a data source connected to the processor via a network connection {Col. 4, Lines 12-15, Lines 59-65; Col. 6, Lines 9-18: obtaining data items related to advertising from an event store};
a graphical user interface (GUI) for providing to a user the received elements of the advertising deal {Col. 4, Lines 12-15; Lines 49-58; Col. 5, Lines 61-65: user interface/GUI for obtaining and interactive usage/displaying of data to a user}; 
wherein the processor is configured to conduct to classify the received elements to identify metrics of the received elements of the advertising deal {Col. 5, Lines 23-32; Col. 6, Lines 43-53: using artificial intelligence to evaluate and analyze a deal/package; Col. 10, Lines 37-38: deals can be categorized (e.g. such as classified); Col. 18, Lines 30-41: employing artificial intelligence algorithms for analysis of data}, but fails to disclose conducting a logistic regression analysis,
a distributed data storage unit connected to the processor via the network connection generating a data structure for each of the metrics, said data structure comprising data fields for storing data of a metric, data of a weight calculated for the metric, historical weight data of the metric, data for an affiliated deal, data of related metrics of the affiliated deal {Col. 5, Lines 53-65: computer system connected to various services and data stores via a network; Col. 6, Lines 22-25, 59-67: data structures for storing data items such as databases (data can be distributed to  various databases for storage), data stores, spreadsheets, etc. (Figures 3C, 3E and 4B show data fields, and spreadsheets contain data cells/fields for storing data items of a record); Col. 7, Lines 45-53; Col. 16, Lines 1-11: metrics for assessment of other spots having similar characteristics to the spot under evaluation (e.g. such as affiliated spots); Col. 17, Lines 40-66: historical data with weights, and weighted metrics of data};   
wherein the processor is configured to determine the weight of each of the metric {Col. 6, Lines 43-53: using artificial intelligence to evaluate and analyze a deal/package; Col. 15, Lines 1-27; Col. 16, Lines 46-47; Col. 17, Lines 40-66: determines weights of various metrics}, but fails to disclose using the logistic regression analysis; 
wherein the distributed data storage unit storing the determined weight in the data structure {Col. 5, Lines 53-65: computer system connected to various services and data stores via a network; Col. 6, Lines 22-25, 59-67; Col. 6, Lines 9-18, 31-36, 59-67; Col. 15, Lines 38-40: data and weights can be stored in the data store/structure}; 
as a function of the weight of each of the metrics of the advertising deal, wherein the processor is configured to calculate a value index score for the advertising deal {Col. 7, Lines 32-36; Col. 8, Lines 57-62; Col. 13, Lines 20-27; col. 16, Lines 46-51: calculate a summation of values including weights to determine an overall score for an advertisement deal/package}; and 
wherein the GUI is configured to provide user interactive elements to receive user inputs to select advertising deals depending on search queries of the metrics {Col. 5, Lines 11-37 and 61-67; Col. 12, Lines 15-22: GUI for receiving user inputs to select and interact with advertising deals/packages; Col. 8, Lines 50-64; Col. 11, Lines 35-37: searching metrics}.   

Huang also fails to disclose wherein the GUI is configured to provide a graphical representation of a distribution of each of the metrics of the elements of the advertising deal. 

However, Liu discloses:
wherein the processor is configured to conduct a logistic regression analysis to classify the received elements to identify metrics of the received elements of the advertising deal {Col. 7, Lines 5-22; Col. 15, Line 56 – Col. 16, Lines 13; Col. 18, Lines 23- 42: determining and classifying received metrics of an advertising campaign using logistic regression analysis techniques};
wherein the GUI is configured to provide a graphical representation of a distribution of each of the metrics of the elements of the advertising deal {Figures 4 & 5; Col. 4, Line 66 – Col. 5, Line 17; Col. 7, Lines 5-22; Col. 14, Lines 13-30: graphical display of distribution/curves of metrics of the advertising campaigns}.

Huang and Liu before him/her, to modify the method of Huang with the teachings of Liu.  The motivation for doing so would combine the advertising deals/packages using artificial intelligence of Huang with the advertisement campaigns using machine learning of Liu to improve and “learn” the content item impression effect curve or distribution for a content item and thereby improve the classification model and/or one or more predictive models for the content item as disclosed by Liu Col. 27, Lines 11-15.
26

The combination of Huang and Liu fails to disclose wherein the processor is configured to determine the weight of each of the metric using the logistic regression analysis.

However, Markey discloses wherein the processor is configured to determine the weight of each of the metric using the logistic regression analysis {¶¶ [0117], [0143] advertisement data campaigns/metrics/models; [0091], [0148] machine learning algorithms such as logistic regression for classifying advertisement campaigns/metrics/models; [0298], [0304] key performance indicators (KPI) can be expressed as campaign goals, each with specific weights; machine learning takes into account each campaign KPI; [0317], [0331], [0363] determining weights for advertisement campaigns/metrics/models via codifying/classification}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Huang, Liu and Markey before him/her, to modify the method of Huang with the teachings of Markey.  The motivation for doing so would combine the advertising deals/packages using artificial intelligence of Huang with the advertisement campaigns using artificial intelligence of Markey to provide an indication of the strength of certainty as disclosed by Markey [0148].

Regarding claim 9, the combination of Huang, Liu and Markey discloses the computerized system of claim 8, wherein the processor receives a plurality of advertising deals {Huang: Col. 4, Lines 12-15, Lines 59-65; Col. 11, Lines 42-45: receiving data items such as advertisement spots}.  
  
Regarding claim 10, the combination of Huang, Liu and Markey discloses the computerized system of claim 9, wherein the data source of the plurality of advertising deals comprises one or more of the following: a demand side platform and a supply side platform {Huang: Col. 7, Lines 4-11: deals for purchasers (e.g. such as a demand side) and sellers (e.g. such as a supply side)}.   

Regarding claim 11, the combination of Huang, Liu and Markey discloses the computerized system of claim 8, wherein the processor refines the weight of each of the metrics after logistic regression analysis using one or more of the following: a linear regression analysis, a gradient boosting analysis, and a random forest analysis {Huang: Col. 5, Lines 23-32; Col. 6, Lines 43-53; Col. 10, Lines 37-38; Col. 18, Lines 30-41; Markey: {¶¶ [0148], [0189] utilizing decision trees for further calibration/refinement of models/data, [0298], [0317]}.   

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Huang, Liu and Markey before him/her, to modify the method of Huang with the teachings of Markey.  The motivation for doing so would combine the advertising deals/packages using artificial intelligence of Huang with the advertisement campaigns using artificial intelligence of Markey to return a probability estimate of the likelihood of a prediction to be correct as disclosed by Markey [0189].
 Regarding claim 12, the combination of Huang, Liu and Markey discloses the computerized system of claim 8, wherein the processor receives historical weight data of each of the metrics, wherein the distributed data storage unit stores the historical weight data of each of the metrics in the data structure {Huang: Col. 6, Lines 9-18; Col. 15, Lines 38-40; Col. 17, Lines 40-66}.      

Regarding claim 13, the combination of Huang, Liu and Markey discloses the computerized system of claim 12, wherein the processor conducts the logistic regression analysis to the weight of each of the metrics as a function of the received historical weight data {Huang: Col. 15, Lines 1-14; Col. 17, Lines 40-66: historical data with weights, and weighted metrics of data; Col. 18, Lines 30-41: artificial intelligence for updating/adjusting scores; Markey: {¶¶ [0091], [0117], [0143] [0148]}.

Claims 14-19 contain the same limitations as claims 1-13 and are therefore rejected for the same rationale.

Regarding claim 20, the combination of Huang, Liu and Markey discloses the non-transitory computer readable medium of claim 19, further comprising conducting the logistic regression analysis to the weight of each of the metrics as a function of the received 29historical weight data and further comprising updating the value index score for the advertising deal {Huang: Col. 15, Lines 1-14; Col. 17, Lines 40-66: historical data with weights, and weighted metrics of data; Col. 18, Lines 30-41: artificial intelligence for updating/adjusting scores; Markey: {¶¶ [0091], [0117], [0143] [0148]}.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered and the applicant’s arguments are persuasive.  The examiner presents a new grounds of rejection based upon the applicant's amendments to the claims.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The preceding rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

The applicant argues on pages 10-12 that:
Regarding the 101 rejection, “Applicant respectfully submits that the claimed invention recite a practical application that provides a novel and nonobvious approach to generate a value index score by determining metrics for an advising deal. In addition, the claimed invention provide additional graphical user interface to enable users to use user interactive elements to provide user inputs to select advertising deals depending on search queries of the metrics… CAFC sets forth the bar in rejecting the claims under 35 U.S.C. § 101 since April 19, 2018. On that day, USPTO issued a new guideline requiring that proof be provided that claims rejected under 101 recent well known material… Applicant respectfully submits that the Office has not identified the claimed features represent "well-understood, routine, conventional activity".”

The examiner respectfully disagrees because:
The applicant fails to disclose in their arguments the practical application that provides a novel and nonobvious approach to generate a value index score by determining metrics for an advising deal.  
Under step 2A, prong one, the claims recite “conducting a logistic analysis…,” “determining the weight…,” and “…calculating a value index score…” These limitations, under their broadest reasonable interpretation, cover certain methods of organizing human activity such as advertising activities and a process that could be performed with mathematical calculations but for the recitation of generic computer components. That is, other than reciting “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage 
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using of “a computerized system,” “a processor,” “a graphical user interface,” “a data source connected…network connection,” “a distributed data storage unit,” and “a non-transitory computer readable medium” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitation “receiving element…” is mere data gathering and is insignificant extra-solution (pre-solution) activity and is well-
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional (WURC) functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as WURC: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; insignificant extra-solution data output and Mere Data Gathering: iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.  See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.

The applicant argues on pages 12-15 that:
Regarding the 103 rejection, “As discussed in the Background of the aspects, Huang specifically teaches about the focus of features and not a metric of the features. While Huang also discusses metrics of availability, conflict, priority, etc. (col. 15, II. 55-67; col. 16., II. 1-29), nowhere does these metrics are as a result of a logistic regression analysis and that a weight of each of the metrics is further determined by the logistic regression analysis.  Moreover, Markey's teaching merely discusses that the logistic regression analysis is available as part of the learning machine. Nowhere does Markey disclose how and what does the logistic regression analysis is applied. Where paragraph [0363] of Markey discusses metrics or metric, but nowhere does its machine 

The examiner respectfully disagrees because:
The claims disclose logistic regression analysis as classifying elements to identify metrics of an advertising deal not the actual use of a logistic regression model.  As such, Huang discloses classifying to identify metrics of an advertising deal in at least Col. 5, Lines 23-32; Col. 6, Lines 43-53: using artificial intelligence to evaluate and analyze elements of deals/packages of received data; Col. 10, Lines 37-38: deals can be categorized (e.g. such as classified); Col. 18, Lines 30-41: employing artificial intelligence algorithms for analysis of data.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Where paragraph [0363] of Markey discusses metrics or metric, but nowhere does its machine learning or learning machine facility apply its analysis to determine the metrics from the elements and that a weight of each of the metrics is determined from the logistic regression analysis”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Determining the weight using logistic regression analysis denotes the weights being determined as a result of classifying elements since the claims disclose logistic regression analysis as classifying elements to identify metrics of an advertising deal not the actual use of a logistic regression model to determine a weight. As such, Markey discloses in at least ¶¶ [0117], [0143] advertisement data campaigns/metrics/models; [0091], [0148] machine learning algorithms such as logistic regression for classifying advertisement campaigns/metrics/models; [0298], [0304] key performance indicators (KPI) can be expressed as campaign goals, each with specific weights; machine learning takes into account each campaign KPI; [0317], [0331], [0363] determining weights for advertisement campaigns/metrics/models via codifying/classification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Diedra McQuitery/Primary Examiner, Art Unit 2166